DETAILED ACTION

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114

A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 2/24/2021 has been entered.
 


In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Response to Arguments

Applicant's arguments filed 2/02/2021 have been fully considered but they are not persuasive.



The Examiner respectfully requests the Applicant view the numbering of claims as some claims have been cancelled (e.g. 32) and there exists dependencies on claim 32. 
	
Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1, 4 – 7 are rejected under 35 USC 103 as being unpatentable over Altintas in view of Harris ((US 2015/0355943) and in further view of Chan (US 10,499,276) and in further view of Harmon, “The Ground Surveillance Robot (GSR): An autonomous Vehicle Designed to Transit Unknown Terrain”, June 1987
Regarding claim 1.  Altintas discloses   a system, comprising:
a first memory resource on a first autonomous vehicle, coupled to a first processor, configured to wirelessly share data (Altintas; Altintas teaches a first robot (i.e. first autonomous vehicle) comprises at least a first memory resource which can be configured to wirelessly shared data and coupled to a task managing application 120 comprising a processor to facilitate; 


see e.g. [0029] “ ... Non-limiting examples of the vehicle platforms(s) 103 include ... a robot, or any other platforms with non-transitory computer electronics (e.g. a processor, a memory or any combination of non-transitory computer electronics ...”
see e.g. Fig. 2A illustrating Resource Pool 252 comprising a first memory resource contributed by a first vehicle platform;
see e.g. [0071] “ ... processor 115 ...” see e.g. Fig. 1A illustrating Vehicle Platform 103a comprising Processor 115;
see e.g. Fig. 1B illustrating Temporal Vehicular Virtual Server 109a comprising a vehicle platform which includes at least a first memory resource;
see e.g. [0041]  “ ... The vehicle platforms 103 included in the vehicle cluster may contribute their available processing resources (e.g. process capacity, data storage space, memory space, communication bandwidth, etc.) into a resource pool ...”
see e.g. [0048] “ ...processing operation include ... data storing operations ... each processing operation may itself be considered a computation task and may be performed by different computing entities ...” see e.g. [0049] “ ... a computational task performed by the TVVS 109 may include receiving road scene images captured by first vehicle platforms 103 ... processing the road scene images  ... storing the dynamic map of the road segment in the virtual data store 128 for alter retrieval upon request of other entities ... data storing operations ...”);
a second memory resource on a second autonomous vehicle, coupled to a second processor, wherein the second memory resource is separate from the first memory resource and is configured to wirelessly share data between the second memory resource and the first memory resource (Altintas; Altintas teaches a second robot (i.e. a second autonomous vehicle) comprises at least a second memory resource which can be configured to wirelessly shared data;
see e.g. [0029] “ ... Non-limiting examples of the vehicle platforms(s) 103 include ... a robot, or any other platforms with non-transitory computer electronics (e.g. a processor, a memory or any combination of non-transitory computer electronics ...”
see e.g. Fig. 2A illustrating Resource Pool 252 comprising a second memory resource contributed by a  second vehicle platform;
see e.g. Fig. 1B illustrating Temporal Vehicular Virtual Server 109a comprising a vehicle platform which includes at least a second memory resource; see e.g. [0041];
see e.g. [0048] “ ...processing operation include ... data storing operations ... each processing operation may itself be considered a computation task and may be performed by different computing entities ...” see e.g. [0049] “ ... a computational task performed by the TVVS 109 may include receiving road scene images captured by first vehicle platforms 103 ... processing the road scene images  ... storing the dynamic map of the road segment in the virtual data store 128 for alter retrieval upon request of other entities ... data storing operations ...”  );; and
wherein the first processor and the controller are configured to determine enablement of the memory pool between the first memory resource and the second memory resource (Altintas;
see e.g. [0044] “ ... the participant vehicles of the ... TVVS  may contribute the data storage resource of their vehicle data sotres 120 to form the virtual data  store 128 ...”
see e.g. [0046] “ ... the resource availability entry may indicate the quantities of avaialable processing resources contributed by each participant vehicle of the temporal vehicular virtual server (TVVS) ...”
see e.g. Fig. 3 illustrating Step 302 “Monitor available processing resources” 
see e.g. [0075] “ ... In block 302, the temporal vehicular virtual servers (TVVS) 109 may monitor their available processing resources ... these quantities of available  processing resources, and store the resource availability entry associated with the particular timestamp in the virtual data store”), wherein wirelessly shared data from the second memory resource is maintained by the first memory resource and wherein an automated functionality is performed respectively by the first memory resource and the second memory resource (Altintas; Altintas teaches the first and second memory resources associated with the first and second autonomous vehicles respectively perform automated tasks (i.e. functionalities) comprising data storage operations (e.g. receiving data and/or transmitting data between the autonomous vehicles) to support collaborative tasks associated with image processing and dynamic map generation;
see e.g. [0048] “ ... processing operations include, but are not limited to, data sensing operations, data processing operations, data storing operations, data communicating operations ... each processing operation may itself be considered a computation task and may be performed by different computing entities. Other types of processing operation are also possible and contemplated”
The Examiner notes Altintas defines and/or equates a memory resource as a processing resource;
See e.g. [0041] “ ... processing resources (e.g., processing capacity, data storage space, memory space, communication bandwidth, etc. ( into a resource pool ...”
The Examiner notes the Applicant’s specification defines autonomous functionalities as perceiving an environment (e.g. mapping and image processing activities) see [0014], [00119])

 responsive to a request for the wirelessly shared data from either the first processor or the second processor see e.g. [0049] “ ... a computational task performed by the TVVS 109 may include receiving road scene images captured by first vehicle platforms 103 ... processing the road scene images  ... storing the dynamic map of the road segment in the virtual data store 128 for alter retrieval upon request of other entities ... data storing operations ...”).
Altintas does not expressly disclose:


However in analogous art Harris discloses:
a controller configured to selectably determine whether the first memory resource and the second memory resource are authorized to enable formation of a memory pool (Harris;Harris teaches permission (i.e. authorization) is needed to form a memory pool)
see e.g. [0044] “ ... permission to steal from other queues ... only if the queue is allowed to steal ... if it is allowed to steal resources, it will analyze the work used by other queues and create a pool of resources ...” );
wherein the first autonomous vehicle is configured to only send a request for information of the memory pool and the second autonomous vehicle is configured to only to respond to the request for formation of the memory pool (Chan; Chan teaches a resource under the control of memory with instructions is able to send a permission request and another resource is able to respond to the request for formation of the memory pool as it can be under the control of a memory comprising instructions and a processor; The Examiner notes that the concept of asking for permission is equitable to a request and response as permission is requested and the result of the request is the response;
see e.g. Chan [0044] “ ... allow stealing by other queues  and/or permission to steal from other queues. A given queue can only steal from other queues that allow stealing, and only if the given queue is allowed to steal ... if it is allowed to steal resources, it will analyze the work used by other queues and create a pool of resources ...”)

Therefore it would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Altintas with Harris’ authorization and request/response resource scheme. The motivation being that the combined solution provides a security measure with respect to pool resources.
As further evidence of request and response mechanisms per the rationale above, Chan discloses:
wherein the first autonomous vehicle is configured to only send a request for information of the memory pool and the second autonomous vehicle is configured to only to respond to the request for formation of the memory pool (Chan;
see e.g. Column 15, 42 – 54 “ ... a request to perform access control barring for a congested network slice maybe received ... subsequent to the transmission of the request, the network device may receive the request ...”
see e.g. Column 2, Lines 51 – 66 “ ... improve resource utilization at the end device ... the use of various resources (e.g. memory, processor, communication interface, radio resources, etc.) in relation to the end device ...”
see e.g. Column 4, Line 52 – Column 5, Line 3 “ ...higher user mobility (e.g. high speed train ...moving hot spots ... robots ....”
see e.g. Column 7, Lines 32-36, Column 8, Lines 15 -20, Column 9, Lines 8- 16, Column 11, Lines 47- 51)
Therefore it would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Altintas with Chans request/response scheme for pooled resources. The motivation being the combined invention provides for increased efficiencies with respect to autonomous vehicles performing tasks with pooled resources.
As further evidence of a robot being an autonomous vehicle Harmon discloses:
a robot serving as an autonomous vehicle (Harmon; Harmon teaches a robot classified as a autonomous vehicle which performs a plurality of automated tasks and functionality to transit unknown terrain;
see e.g. Page 266, Column 2, Section II : Problem “The design of any autonomous system must begin by defining its tasks very specifically, A robot’s task can be described in terms of its environment and its goals (i.e., those conditions which represent the success, failure, and termination of the task ... autonomous vehicle test bed ..”
see e.g. Page 267, Column 1, Section B. Vehicle “The task of autonomous transit ...”
see e.g. Page 270, Column 1, Section B. Mobility and Vehicle Control: “ ... mobile robot ...” see e.g. Fig. 6
see e.g. Page 272, Column 1, Section D: Obstacle Avoidance “ ... obstacle mapping ...”)
Therefore it would have been prima facie to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Altintas with Harmon’s characteristics of a robot serving as an autonomous vehicle. The motivation being the combined solution provides one of ordinary skill in the art to fulfill tasks to support environmental tasks (e.g. terrain mapping)

Regarding claim 4, Altintas in view of Harris and in further view of Chan and in further view of Harmon disclose the system of claim 1, wherein a particular number of a plurality of memory resources included in the memory pool is dynamically determined responsive to a number of memory resources mutually present within a particular proximity in a particular time period (Altintas; Altintas teaches available processing resources (e.g. memory resources) are based upon proximity and sequential time stamps (i.e. a particular time period)
see e.g. [0092] “ ... evaluate the vehicle movement data of the first participant vehicles included in the first TVVVS 109, and determine second participant vehicles proximately located relative to one another  on the road segment at the second timestamp ... available processing resources ...”
see e.g. [0093] “ ... predefined time period ...”).
Regarding claim 5, Altintas in view of Harris and in further view of Chan and in further view of Harmon discloses  the system of claim 1, wherein a particular number of a plurality of memory resources included in the memory pool is dynamically determined responsive to a number of memory resources authorized, by the controller (The combined invention per Harris per independent claim 1 provides for the authorization of memory resources), as a match in a particular time period with an authorization criterion (Altintas; Altintas teaches an authorization criterion comprising proximity between memory resources associated with vehicle platforms within a time period” or density of cars within distance of each other
see e.g. [0092] ” ... estimate the available processing resources ...”
see e.g. [0093] “ ... vehicle movement data of a first participant vehicle may include the vehicle speed, the vehicle location ... vehicle route ... compute the speed differences between the vehicle speeds of the first participant vehicles .. monitor such relative distances over time ... predefined time period ...”
Altintas; Altintas teaches formulation and creation of memory pools with respect to dynamic proximity of resources and the amount of resources located near each other within a specific distance (i.e. density);
Altintas; see e.g. [0100] “  ... may determine a set of vehicles that have the relative distance to one another satisfying the a predefined relative distance threshold (e.g. 150m) to be the candidate participant vehicles”).
Therefore it would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Altintas with Harris’ authorization scheme. The motivation being that the combined solution provides a security measure with respect to pool resources.

Regarding claim 6, Altintas in view of Harris and in further view of Chan and in further view of Harmon disclose the system of claim 1, wherein a particular number of a plurality (The combined invention per Harris per independent claim 1 provides for the authorization of memory resources), as a match with at least one authorization criterion (Altintas; Altintas teaches an authorization criterion comprising proximity between memory resources associated with vehicle platforms within a time period”
see e.g. [0075] “  ... the resource manager 210 may monitor  various resource components in the  resource pool 252 ... and frequently determine the quantities of these resource components  available for use in the resource pool 252 at multiple timestamps ... the resource manager 210 may generate a resource availability entry indicating these quantities  of available processing resources ...”
see e.g. [0092] ” ... estimate the available processing resources ...”
see e.g. [0093] “ ... vehicle movement data of a first participant vehicle may include the vehicle speed, the vehicle location ... vehicle route ... compute the speed differences between the vehicle speeds of the first participant vehicles .. monitor such relative distances over time ... predefined time period ...”).
Regarding claim 7, Altintas in view of Harris and in further view of Chan and in further view of Harmon disclose the system of claim 1, further comprising:
an authorization criterion usable by the controller to selectably determine whether the first memory resource and the second memory resource are authorized to be included in the memory pool The combined invention per Harris per independent claim 1 provides for the authorization of memory resources), wherein the authorization criterion is at least one of:
(Altintas; see e.g. [0100] “  ... may determine a set of vehicles that have the relative distance to one another satisfying the a predefined relative distance threshold (e.g. 150m) to be the candidate participant vehicles”);
a timing of the request for the wirelessly shared data, wherein the timing corresponds to a time of day and the authorization is dynamically adjustable responsive to a determined density of memory resources at that time of day; and
a match of a protocol for wireless communication between a first transceiver coupled to the first memory resource and a second transceiver coupled to the second memory resource.
Therefore it would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Altintas with Harris’ authorization scheme. The motivation being that the combined solution provides a security measure with respect to pool resources.
Claim 2 is rejected under 35 USC 103 as being unpatentable over Altintas in view of Harris and in further view of Chan and in further view of Harmon and in further view of Harmon and in further view of Patel (US 2019/0236001)
Regarding claim 2, although Altintas in view of Harris and in further view of Harmon disclose the system of claim 1, and Harris provides one of ordinary skill in the art to realize the control of resources associated with a memory pool via an authorization mechanism, Altintas does not expressly disclose wherein a particular number of a plurality of memory resources 
However in analogous art Patel discloses:
wherein a particular number of a plurality of memory resources included in the memory pool is selectably scalable (Patel; Patel teaches a memory allocator which facilitates the scaling or resources associated with a memory pool;
see e.g. [0016] “ ... The memory allocator facilitates scale-up (capacity growth) and scale-out (parallelism) by dynamically increasing the size of the shared memory pool ...”)
Therefore it would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Altintas with Patel’s memory allocator. The motivation being the combined solution provides for increased efficiencies in optimizing the utilization of Altintas’ memory pool without unexpected results.
Altintas in view of Harris and in further view of Chan and in further view of Harmon and in further view of Patel discloses:
wherein a particular number of a plurality of memory resources included in the memory pool is selectably scalable responsive to a corresponding number of memory resources authorized by the controller (The combined invention provides for scaling the memory pool (i.e. Patel) under the control and/or influence of Harris’s authorization scheme)
Claim 3 is rejected under 35 USC 103 as being unpatentable over Altintas in view of Harris and in further view of Chan and in further view of Harmon and in further view of Harmon and in further view of Spencer (US 7,843,951)
Regarding claim 3, although Altintas in view of Harris and in further view of Harmon disclose the system of claim 1, and Harris provides one of ordinary skill in the art to realize the control of resources associated with a memory pool via an authorization mechanism, Altintas does not expressly disclose wherein a bandwidth of the memory pool is selectably scalable by a particular number of memory resources authorized, by the controller, to be included in the memory pool.
However in analogous art Spencer discloses:
wherein a bandwidth of the memory pool is selectably scalable by a particular number of memory resources (Spencer; Spencer teaches a memory manager which controls and/or influence the bandwidth of memory pool associated with a particular number of memory resources;
see e.g. Column 2, Lines 59 - 67  “ ... a memory manager and the use of a local pool ... dynamic memory management ... usage of high speed serial chip-to-chip links to Memory Hub(s) ... Remote fanout to multiple memory channels enables address and data bandwidth to be scaled ....””)
Therefore it would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Altintas with Spencer’s memory manager comprising bandwidth scaling. The motivation being the combined invention provides for increased operational efficiencies of memory pool without unexpected results.
Altintas in view of Harris and in further view of Chan and in further view of Harmon and in further view of Harmon and in further view of Spencer disclose:
(The combined invention provides for scaling bandwidth (i.e. Spencer) under the control and/or influence of Harris’s authorization scheme).
Claim 8 is rejected under 35 USC 103 as being unpatentable over Altintas in view of Harris and in further view of Chan and in further view of Harmon and in further view of Look (US 2017/0050321)
Regarding claim 8, Altintas in view of Harris and in further view of Chan and in further view of Harmon disclose the system of claim 1, wherein a particular number of a plurality of memory resources included in the memory pool corresponds to a corresponding number of automated vehicles (Altintas teaches the memory resources in the memory pool are directly associated with various types of automated vehicles comprising robots (i.e. automated vehicle);
see e.g. [0029] “ ... Non-limiting examples of the vehicle platform(s) 103 include a vehicle, an automobile, a bus, a boat, a plan, a bionic implant, a robot, or any other platform with non-transitory computer electronics ... The vehicle platform(s0 103 may be referred to herein as vehicle(s)”)
However Altintas does not address “authorized” automated vehicle and therefore does not expressly disclose:
wherein a particular number of a plurality of memory resources included in the memory pool corresponds to a corresponding number of authorized automated vehicles.
However in analogous art Look discloses:
(Look; Look teaches automated vehicles which are authorized to join a robot management system;
see e.g. [0022] “ The robot manager 102 maintains a profile database ... Qualification information includes authorization information that  allows a robot to join the robot management system 100. A robot that joins the robot management system is qualified ... tasks assigned to the particular robot ... capabilities of the particular robot ...”)
Therefore it would have been prima facie obvious before the effective filing date of the claimed invention to modify Altintas with Look’s robot manager and authorization scheme. The motivation being that the combined solution provides for increased efficiencies in managing and deploying the automated vehicles (i.e. robots) explicitly taught by Altintas.

Claim 9 is rejected under 35 USC 103 as being unpatentable over Altintas in view of Harris and in further view of Chan and in further view of Harmon and in further view of Braun  (US 2006/0227627)
each respective memory resource included in the memory pool includes a respective controller coupled to a respective processor (Altintas; Altintas teaches a resource manager (i.e. controller) coupled to a resource pool comprising memory; 
see e.g. Fig. 2B illustrating resource manager coupled to the resource pool comprising memory;
see e.g. [0072] “... The processing resources in the resource pool 252 may include ... memory resource ...”); and
(Altintas; see e.g. [0071] “ ... 210 [resource manager]  ... cooperation and communication with the processor) :
determine a particular number of a plurality of second memory resources included in the memory pool (Altintas; 
see e.g. [0075] “  ... the resource manager 210 may monitor  various resource components in the  resource pool 252 ... and frequently determine the quantities of these resource components  available for use in the resource pool 252 at multiple timestamps ... the resource manager 210 may generate a resource availability entry indicating these quantities  of available processing resources ...”); and
direct a controller coupled to each second processor for the plurality of second memory resources to modulate an operating parameter for transmission of data from a number of memory devices in the second memory resources to correspond to the determined particular number of the plurality of second memory resources (Altintas; Altintas teaches communication bandwidth as an operating parameter ; see e.g. [0039] “ ... unoccupied  communication bandwidth ...”)
Altintas in view of Harris and in further view of Chan and in further view of Harmon does not expressly disclose:
direct a controller coupled to each second processor for the plurality of second memory resources to modulate an operating parameter for access and transmission of data from a number of memory devices in the second memory resources to correspond to the determined particular number of the plurality of second memory resources
However in analogous art:
Braun discloses:
(Braun;
see e.g.. [0022] “The memory components are provides as to receive or transmit data signals in a burst mode, the length of the burst ... vary the length of the burst mode depending on the operating mode of the memory module ... operation of memory module with a reduced data rate ...”
The Examiner notes the Applicant’s specification relies on manipulation of burst mode to perform the above activity)
Therefore it would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Altintas with Braun’s dynamic operating parameter scheme. The motivation being the combined invention provides for increased efficiencies of transmitting data.
	Claims 11 and 12 are rejected under 35 USC 103 as being unpatentable over Altintas in view of Harris and in further view of Chan and in further view of Harmon and in further view of Schmisseur (US 2019/0065231)
Regarding claim 11, Altintas in view of Harris and in further view of Chan and in further view of Harmon disclose the system of claim 1, and although Altintas teaches the vehicles comprise volatile and/or nonvolatile memory, Altintas does not explicitly address they type of memory resource in the memory pool, and therefore does not expressly disclose wherein the first memory resource and the second memory resource each comprises a volatile memory device coupled to a processor configured to wirelessly share data.

wherein the first memory resource and the second memory resource each comprises a volatile memory device (Schmisseur; Schmisseur teaches a memory pool may comprise volatile memory;
see e.g. [0099] “The memory 1612 of the memory pool 1614 may be embodied as any type of volatile (e.g. dynamic random access memory (DRAM), etc.) or non-volatile memory ...”)
Therefore it would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Altintas with Schmisseur scheme of utilizing volatile memory in a memory pool. The motivation being that the combined invention provides for the increased utilization of memory resources within the vehicle platforms explicitly taught by Altintas.
Altintas in view of Harris and in further view of Chan and in further view of Harmon and in further view Schmisseur disclose:
wherein the first memory resource and the second memory resource each comprises a volatile memory device coupled to a processor configured to wirelessly share data (The combined invention provides for wireless sharing data with respect to a volatile memory device coupled to a processor)
 Regarding claim 12, although Altintas in view of Harris and in further view of Chan and in further view of Harmon disclose the system of claim 1, and although Altintas teaches the vehicles comprise volatile and/or nonvolatile memory, Altintas does not expressly disclose 
However in analogous art Schmisseur discloses:
wherein the first memory resource and the second memory resource each comprises a non-volatile memory (Schmisseur; Schmisseur teaches a memory pool may comprise non- volatile memory;
see e.g. [0099] “The memory 1612 of the memory pool 1614 may be embodied as any type of volatile (e.g. dynamic random access memory (DRAM), etc.) or non-volatile memory ...”)
Therefore it would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Altintas with Schmisseur scheme of utilizing non-volatile memory in a memory pool. The motivation being that the combined invention provides for the increased utilization of memory resources within the vehicle platforms explicitly taught by Altintas.
Altintas in view of Harris and in further view of Chan and in further view of Harmon and in further view of Schmisseur disclose:
wherein the first memory resource and the second memory resource each comprises a non- volatile memory device coupled to a processor configured to wirelessly share data (The combined invention provides for wireless sharing data with respect to a non-volatile memory device coupled to a processor)
Claims 13 -16 are rejected under 35 USC 103 as being unpatentable over Altintas in view of Burton and in further view of Harmon
Regarding claim 13, Altintas disclose a system, comprising:
a first memory resource on a first autonomous vehicle configured to wirelessly share data (Altintas; Altintas teaches a first robot (i.e. first autonomous vehicle) comprises at least a first memory resource which can be configured to wirelessly shared data;
see e.g. [0029] “ ... Non-limiting examples of the vehicle platforms(s) 103 include ... a robot, or any other platforms with non-transitory computer electronics (e.g. a processor, a memory or any combination of non-transitory computer electronics ...”
see e.g. Fig. 2A illustrating Resource Pool 252 comprising a first memory resource contributed by a first vehicle platform;
see e.g. Fig. 1B illustrating Temporal Vehicular Virtual Server 109a comprising a vehicle platform which includes at least a first memory resource;
see e.g. [0041]  “ ... The vehicle platforms 103 included in the vehicle cluster may contribute their available processing resources (e.g. process capacity, data storage space, memory space, communication bandwidth, etc.) into a resource pool ...”); 
a second memory resource on a second autonomous vehicle configured to wirelessly share data (Altintas; Altintas teaches a second robot (i.e. a second autonomous vehicle) comprises at least a second memory resource which can be configured to wirelessly shared data;
see e.g. [0029] “ ... Non-limiting examples of the vehicle platforms(s) 103 include ... a robot, or any other platforms with non-transitory computer electronics (e.g. a processor, a memory or any combination of non-transitory computer electronics ...”
see e.g. Fig. 2A illustrating Resource Pool 252 comprising a second memory resource contributed by a  second vehicle platform;
see e.g. Fig. 1B illustrating Temporal Vehicular Virtual Server 109a comprising a vehicle platform which includes at least a second memory resource; see e.g. [0041]  ); and
a controller configured to assess resource availability of the first memory resource and the second memory resource to determine whether to enable a combination thereof to wirelessly share data (Altintas;  Altintas teaches the monitoring of resources in order to determine if data sharing operations between TVVS (i.e. wirelessly share data)
see e.g. Fig. 3 illustrating Step 302 “Monitor available processing resources” see e.g. [0075] “ ... In block 302, the temporal vehicular virtual servers (TVVS) 109 may monitor their available processing resources ... these quantities of available  processing resources, and store the resource availability entry associated with the particular timestamp in the virtual data store”
see e.g. [0048] “ ...processing operation include ... data storing operations ... each processing operation may itself be considered a computation task and may be performed by different computing entities ...” see e.g. [0049] “ ... a computational task performed by the TVVS 109 may include receiving road scene images captured by first vehicle platforms 103 ... processing the road scene images  ... storing the dynamic map of the road segment in the virtual data store 128 for alter retrieval upon request of other entities ... data storing operations ...”);
wherein the controller is further configured to determine that data stored by an available second memory resource is capable of enabling performance of an operation by the first (Altintas; Altintas discloses a dynamic workflow associated with transportation vehicles which gather data over time while traveling over road segments and share the data to another entity with a memory resource for further processing. Hence a vehicle traveling and performing the same workflow again would result in different data values as the vehicle is gathering data based on its current location as it is traveling or in route to a destination and where the prioritization of the requested data based on previous operations may be accomplished by conventional means
The Examiner has interpreted the above limitation to relate to the prioritization of requested data;
see e.g. [0081] “ ... a first computationtal task that includes receiving road scene images captured by the first vehicle platforms 103 located on  a road segment, processing the road scene images to generate a dynamic map of the road segment, and transmitting the dynamic map of the road segment to second vehicle platforms ...”
see e.g. [0093]
see e.g. [0041]  “ ... The vehicle platforms 103 included in the vehicle cluster may contribute their available processing resources (e.g. process capacity, data storage space, memory space, communication bandwidth, etc.) into a resource pool ...”
see e.g. Fig. 2B illustrating a plurality of resource pools amongst Temporal Vehicular Virtual Servers 252 and Local or Centralized Servers 107 and 101 respectively
see e.g. [0049] “ ... transmitting the dynamic map of the road segment to second vehicle platforms 103 ... and storing the dynamic map of the road segment in the virtual data store 128 for later retrieval upon request of other entities ... data storing operations ... ”) and wherein an automated functionality is performed respectively by the first memory resource and the second memory resource (Altintas; Altintas teaches the first and second memory resources associated with the first and second autonomous vehicles respectively perform automated tasks (i.e. functionalities) comprising data storage operations (e.g. receiving data and/or transmitting data between the autonomous vehicles) to support collaborative tasks associated with image processing and dynamic map generation;
see e.g. [0048] “ ... processing operations include, but are not limited to, data sensing operations, data processing operations, data storing operations, data communicating operations ... each processing operation may itself be considered a computation task and may be performed by different computing entities. Other types of processing operation are also possible and contemplated”
The Examiner notes Altintas defines and/or equates a memory resource as a processing resource;
See e.g. [0041] “ ... processing resources (e.g., processing capacity, data storage space, memory space, communication bandwidth, etc. ( into a resource pool ...”
The Examiner notes the Applicant’s specification defines autonomous functionalities as perceiving an environment (e.g. mapping and image processing activities) see [0014], [00119])
Altintas does not expressly disclose:

However in analogous art Chan teaches:
wherein the first autonomous vehicle is configured to only send a request for formation of the memory pool and the second autonomous vehicle is configured to only respond to the request for the formation of the memory pool (Chan; Chan teaches within the context of robots (i.e. autonomous vehicles) vehicles under the guise of a memory with instructions and a processor can be assigned response/request tasks;
see e.g. Column 15, 42 – 54 “ ... a request to perform access control barring for a congested network slice maybe received ... subsequent to the transmission of the request, the network device may receive the request ...”
see e.g. Column 2, Lines 51 – 66 “ ... improve resource utilization at the end device ... the use of various resources (e.g. memory, processor, communication interface, radio resources, etc.) in relation to the end device ...”
see e.g. Column 4, Line 52 – Column 5, Line 3 “ ...higher user mobility (e.g. high speed train ...moving hot spots ... robots ....”
see e.g. Column 7, Lines 32-36, Column 8, Lines 15 -20, Column 9, Lines 8- 16, Column 11, Lines 47- 51)
Therefore it would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Altintas with Chan’s request/response scheme for pooled resources. The motivation being the combined invention 




As evidence of prioritization of requested data Burton discloses:
prioritization of requested data (Burton;
see e.g. [0061] “ ... request module 230  ... the request dataset may prioritize the requests by a number of request, a type of request ...”)
Therefore it would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Altintas with Burton’s prioritization request scheme. The motivation being that the combined solution provides for increased efficiencies of transferring data between various devices via the prioritization of particular datasets associated with the various computational tasks explicitly taught by Altintas.
As further evidence of a robot being an autonomous vehicle Harmon discloses:
a robot serving as an autonomous vehicle (Harmon; Harmon teaches a robot classified as a autonomous vehicle which performs a plurality of automated tasks and functionality to transit unknown terrain;
see e.g. Page 266, Column 2, Section II : Problem “The design of any autonomous system must begin by defining its taks very specifically, A robot’s task can be described in terms of its environment and its goals (i.e., those conditions which represent the success, failure, and termination of the task ... autonomous vehicle test bed ..”
see e.g. Page 267, Column 1, Section B. Vehicle “The task of autonomous transit ...”
see e.g. Page 270, Column 1, Section B. Mobility and Vehicle Control: “ ... mobile robot ...” see e.g. Fig. 6
see e.g. Page 272, Column 1, Section D: Obstacle Avoidance “ ... obstacle mapping ...”)
Therefore it would have been prima facie to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Altintas with Harmon’s characteristics of a robot serving as an autonomous vehicle. The motivation being the combined solution provides one of ordinary skill in the art to fulfill tasks to support environmental tasks (e.g. terrain mapping)


Regarding claim 14, Altintas in view of Chan and in further view of  Burton  and in further view of Harmon discloses the system of claim 13, wherein availability of either the first memory resource or the second memory resource is determinable based upon determination of a workload being performed in a particular time period by the first memory resource or the second memory resource (Altintas; 
see e.g. [0054] “ ... the task metadata of the computation task may include a completion processing resource requirement of the computational task ... complete the execution of various resource components to complete the execution of the computational task at a checkpoint timestamp ..”
see e.g. [0092] “... the task manager 206 may estimate the available processing resources of the first TVVS at a second timestamp subsequent to the first timestamp ... the second timestamp may be the target completion timestamp by which the computational task needs to be completed, and may be determined based on the first timestamp and the task duration of the computational task (e.g. the time distance between the two timestamps may be the task duration) ...”.).
Regarding claim 15, Altintas in view of Chan and in further view of  Burton  and in further view of Harmon discloses the system of claim 13, wherein the controller is further configured to contribute to formation of the memory pool to share the data responsive to determination that the data stored by the available second memory resource corresponds to data stored by an available first memory resource (Altintas; Another resource pool is readily able to be formed as Altintas teaches the images transferred to the designated memory resource to an external entity which may require the formation of a resource pool;
see e.g. [0049] “ ... and storing the dynamic map of the road segment in the virtual data store 128 for later retrieval upon request of other entities ...” see e.g. [0075], see e.g. [0099]
see e.g. Fig. 5, Block 512 “Instruct candidate participant vehicles to form new TVVS” )

Regarding claim 16, Altintas in view of Chan and in further view of  Burton  and in further view of Harmon discloses the system of claim 13, wherein:
the controller is further configured to contribute to transmission, via formation of the memory pool, of the data from the available second memory resource to a corresponding first memory resource (Altinta; Altinta teaches the controller is further configured to contribute to the transmission  via formation of the memory pool by allocating necessary communication bandwidth; The Examiner notes that it is inherent that the allocation of bandwidth has a direct consequence, influence, or effect on the transmittal of data;
see e.g. [0041] “ ... contribute their available processing resources ... communication bandwidth ...”
see e.g. [0039] “ ... resource availability entry ... communication bandwidth ...”; and
the data transmitted from the available second memory resource is stored by the corresponding first memory resource (Altintas; The first memory resource stores the data transmitted from the second memory resource; see e.g. [0049]) .

Claims 17 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Altintas in view of Chan and in further view of  Burton  and in further view of Harmon and in further view of Zamsky (US 2020/0034054)
Regarding claim 17, Altintas in view of Chan and in further view of  Burton  and in further view of Harmon discloses the system of claim 13, but does not expressly close further comprising:

the controller configured to select, responsive to selective activation of a particular switch, which particular channel is enabled to:
transmit, via a transceiver selectably coupled to the particular channel, data stored in memory of the particular channel responsive to a request received from a second processor coupled to the second memory resource; and receive, via the transceiver selectably coupled to the particular channel, data from the second memory resource to be stored in the memory of the particular channel responsive to a request transmitted by the first processor.
However in analogous art Zamsky discloses:
a first processor, which comprises the controller, selectably coupled to a plurality of switches for a corresponding plurality of channels of the first memory resource (Zamsky; Zamsky teaches a switching fabric comprising switches which provide access to memory banks (i.e. a plurality of channels of the first memory resource);
see e.g. [0026] “ ... content data banks ...”
see e.g. Claim 7 “The network switch device of claim 1, wherein when the  memory controller determines the configuration of a set of banks as a virtual multi-port configuration, the memory controller designates ... ii] remaining banks of the set of banks as content data bands, the content data banks storing content data)
Therefore it would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Altintas with Zamsky’s network switch and memory content backs. The motivation being the combined solution provides for granular 
Altintas in view of Chan and in further view of  Burton  and in further view of Harmon and in further view of Zamsky disclose:
the controller configured to select, responsive to selective activation of a particular switch, which particular channel is enabled to (The combined invention provides for activating a particular switch in association with a particular memory bank (i.e. particular channel) via Zamsky’s switch and memory scheme):
transmit, via a transceiver selectably coupled to the particular channel, data stored in memory of the particular channel responsive to a request received from a second processor coupled to the second memory resource (The combined invention provides for coupling the memory infrastructure to a wireless transceiver in response to a request from a requesting entity (i.e. a request received from a second processor coupled to the second memory resource)
see e.g. Altintas [0048] “ ... transmitting the task output data of the computation task to one or more requesting entities ...”
see e.g.  Altintas [0036] “ ... wireless transceivers ...”
see e.g. Altintas [0028] “ ... 3G, 4G, 5G + network, WiFi ... network 105 that couples to ... TVVS(s) 109 ...” It is inherent that a transceiver is available to facilitate the transmission of data per the wireless standards listed above);
 and receive, via the transceiver selectably coupled to the particular channel, data from the second memory resource to be stored in the memory of the particular channel (The combined invention provides for storing the data in association with the particular channel).
Regarding claim 18,   Altintas in view of Chan and in further view of  Burton  and in further view of Harmon disclose the system of claim 13, further comprising:
a first processor, which comprises the controller, selectably coupled to a transceiver configured to transmit a request for the wirelessly shared data; and wherein (Altintas: Altintas teaches a requesting entity (e.g. TVVS) is readily able to generate a request for data and where the TVVS is communicatively coupled to a network to realize the wireless transmittal of data via a transceiver;
see e.g. Altintas [0048] “ ... transmitting the task output data of the computation task to one or more requesting entities ...”
see e.g.  Altintas [0036] “ ... wireless transceivers ...”
see e.g. Altintas [0028] “ ... 3G, 4G, 5G + network, WiFi ... network 105 that couples to ... TVVS(s) 109 ...” It is inherent that a transceiver is available to facilitate the transmission of data per the wireless standards listed above) 
the request is to receive data from at least one second memory resource, the data corresponding to a particular functionality having instructions for performance thereof stored in memory (Altintas; Altintas teaches task metadata (i.e. instruction for performance) 
see e.g. [0051] “ ... the task metadata of the computation task may include a performance requirement ...”
see e.g. [0052] “ ... the task metadata of the computation task may include a processing resource requirement ... the amount of memory resource ....”); and
performance of the particular functionality is different following access of stored instructions, including data received from the at least one second memory resource (Altintas; Altintas teaches the performance of the particular functionality may vary over time (i.e. different) as the vehicles are mobile;
see e.g. [0098] “ ... update the processing resource requirement ...”
see e.g. [0112] “ ...update the computational task entry associated with the computation task to the virtual data store 128 ...”
see e.g. Fig. 5, Block 508).
Altintas does not teach memory resources associated with channels and therefore does not expressly disclose:
 	the request is to receive data from at least one second memory resource, the data corresponding to a particular functionality having instructions for performance thereof stored in memory of a corresponding particular channel of the first memory resource; and
performance of the particular functionality is different following access of stored instructions, including data received from the at least one second memory resource, relative to instructions previously stored in the memory of the particular channel.
However in analogous art Zamsky discloses:
(Zamsky; Zamsky teaches the utilization of memory banks to facilitate the partitioning of content 
see e.g. [0026] “ ... content data banks ...”
see e.g. Claim 7 “The network switch device of claim 1, wherein when the  memory controller determines the configuration of a set of banks as a virtual multi-port configuration, the memory controller designates ... ii] remaining banks of the set of banks as content data bands, the content data banks storing content data)
Therefore it would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Altintas with Zamsky’s memory scheme. The motivation being the combined solution provides for granular control of data within memory structures resulting in increased efficiencies of transmitting content to different entities without unexpected results.
Altintas in view of Chan and in further view of  Burton  and in further view of Harmon and in further view of Zamsky disclose:
the request is to receive data from at least one second memory resource, the data corresponding to a particular functionality having instructions for performance thereof stored in memory of a corresponding particular channel of the first memory resource (The combined invention provides for the request in association with the instructions for performance involving a memory bank (i.e. a particular channel of the first memory resource); and
performance of the particular functionality is different following access of stored instructions, including data received from the at least one second memory resource, relative to (The combined invention provides for a variance of the performance of the particular functionality with respect to a memory bank (i.e. a particular channel of the first memory resource) that may host the instructions).

Claims 19 – 20 and 24 - 29 are rejected under 35 USC 103 as being unpatentable over Altintas in view of Harris and in further view of Chan  and in further view of Harmon.
Regarding claim 19, claim 19 is the corresponding system claim of method claim 1 comprising the same and/or similar subject matter and is considered an obvious variation; therefore it is rejected under the same rationale 
Regarding claim 20, Altintas in view of Harris and in further view of Chan  and in further view of Harmon disclose the apparatus of claim 19, further comprising a controller coupled to the first processor, the controller configured to selectably determine a particular functionality for which data is to be shared by the second memory resource with the first memory resource (Altintas; Altintas teaches the resource pool comprising memory facilitates particular functionality (i.e. computational tasks) comprising image processing, map generation, etc. ;
see e.g. [0005] “ ... computationtal task ... processing resource requirement ...”
see e.g. [0039] “ ... the resource availability entry ... the available memory resource of 500MB ... road scene images captured by the image sensors ...”
see e.g. [0081] “ ... generate a dynamic map ...”
see e.g. [0041]  “ ... The vehicle platforms 103 included in the vehicle cluster may contribute their available processing resources (e.g. process capacity, data storage space, memory space, communication bandwidth, etc.) into a resource pool ...” );
Regarding claim 23, Altintas in view of Harris and in further view of Chan  and in further view of Harmon disclose discloses the apparatus of claim 19, further comprising the second memory resource coupled to a second processor configured to share data between the second memory resource and the first memory resource (Altintas;
see e.g. [0071] “ ... processor 115 ...” see e.g. Fig. 1A illustrating Vehicle Platform 103a comprising Processor 115;
see e.g. Fig. 1B illustrating Temporal Vehicular Virtual Server 109a comprising a vehicle platform which includes at least a first memory resource;
see e.g. [0041]  “ ... The vehicle platforms 103 included in the vehicle cluster may contribute their available processing resources (e.g. process capacity, data storage space, memory space, communication bandwidth, etc.) into a resource pool ...”
see e.g. Fig. 2A illustrating Resource Pool 252 comprising a second memory resource contributed by a  second vehicle platform;
see e.g. Fig. 1B illustrating Temporal Vehicular Virtual Server 109a comprising a vehicle platform which includes at least a second memory resource; see e.g. [0041]; see e.g. [0071], see e.g. Fig 2B)

Regarding claim 24,   Altintas in view of Harris and in further view of Chan  and in further view of Harmon  disclose the apparatus of claim 19, wherein the first memory resource, the second memory resource, and the transceiver are cocalnfigured to enable performance of an operation directed by the first processor based upon processing of data shared between the first memory resource and the second memory resource (Altintas; see e.g. [0048], [0049], [0036]).
Regarding claim 25, Altintas in view of Harris and in further view of Chan  and in further view of Harmon discloses the apparatus of claim 24, wherein:
the performance of the operation by the first processor is enabled based upon processing of data values shared by a second processor coupled to the second memory resource (Altintas; 
see e.g. [0051] “ ... task metadata of the computational task may include a performance requirement of the computational task ...”see e.g. [0041] [0048], [0049]); and
the data values shared by the second processor include at least one data value different from data values previously stored by the first memory resource (Altintas; Altintas discloses a dynamic workflow associated with transportation vehicles which gather data over time while traveling and share the data to another entity with a memory resource for further processing. Hence a vehicle traveling and performing the same workflow again would result in different data values as the vehicle is gathering data based on its current location as it is traveling or in route to a destination;
see e.g. [0081] “ ... a first computational task that includes receiving road scene images captured by the first vehicle platforms 103 located on  a road segment, processing the road scene images to generate a dynamic map of the road segment, and transmitting the dynamic map of the road segment to second vehicle platforms ...”
see e.g. [0093]
see e.g. [0041]  “ ... The vehicle platforms 103 included in the vehicle cluster may contribute their available processing resources (e.g. process capacity, data storage space, memory space, communication bandwidth, etc.) into a resource pool ...”
see e.g. Fig. 2B illustrating a plurality of resource pools amongst Temporal Vehicular Virtual Servers 252 and Local or Centralized Servers 107 and 101 respectively
The Examiner notes the above workflow is for illustrative purposes only and may be modified by one of ordinary skill in the art).
Regarding claim 26,  Altintas in view of Harris and in further view of Chan  and in further view of Harmon  disclose the apparatus of claim 19, wherein the transceiver comprises a first radio frequency (RF) transceiver coupled to the first processor and a second RF transceiver coupled to a second processor to enable formation of the memory pool between the first memory resource and the second memory resource (Altintas; see e.g. [0036], see e.g. Fig. 1B and Fig. 2B).
Regarding claim 27,  Altintas in view of Harris and in further view of Chan  and in further view of Harmon disclose   the apparatus of claim 19, wherein the transceiver is wirelessly couplable to a cloud processor to enable formation of the memory pool (Altintas; Altintas teaches the memory pool may be expanded to remote servers (i.e. cloud) and using a cloud based networking protocol for the connectivity.;
see e.g. [0066] “ ... the centralized server 101 may be a cloud server residing  in a data center ... communicatively coupled to the network ...”
see e.g. [0028] “ ... 3G ... 4G, 5G + network ... cellular networks ... or any other wireless networks ... vehicle –to-infrastructure-to-cloud  networks ...” see e.g. [0036] “ ... transceiver ...”
see e.g. Fig. 2B illustrating centralized server 101 comprising Resource Pool 254)
Regarding claim 29,  Altintas in view of Harris and in further view of Chan  and in further view of Harmon disclose  the apparatus of claim 19, wherein:
data shared by the first memory resource and the second memory resource enable direction of transit to an intended destination by the first autonomous vehicle or the second autonomous vehicle (Altintas; Altintas teaches transportation vehicles comprising robots (i.e. autonomous vehicle) and where the robots comprise memory resources;
see e.g. [0029] “ ... Non-limiting examples of the vehicle platform(s) 103 include a vehicle, an automobile, a bus, a boat, a plan, a bionic implant, a robot, or any other platform with non-transitory computer electronics ... The vehicle platform(s0 103 may be referred to herein as vehicle(s)”); and
the transit is directed to include performance of at least one operation by the first autonomous vehicle or the second autonomous vehicle that is different from an operation performed based upon data values previously stored by the respective first memory resource or second memory resource (Altintas; Altintas discloses a dynamic workflow associated with transportation vehicles which gather data over time while traveling and share the data to another entity with a memory resource for further processing. Hence a vehicle traveling and performing the same workflow again would result in different data values as the vehicle is gathering data based on its current location as it is traveling or in route to a destination;
see e.g. [0081] “ ... a first computational task that includes receiving road scene images captured by the first vehicle platforms 103 located on  a road segment, processing the road scene images to generate a dynamic map of the road segment, and transmitting the dynamic map of the road segment to second vehicle platforms ...”
see e.g. [0093]
see e.g. [0041]  “ ... The vehicle platforms 103 included in the vehicle cluster may contribute their available processing resources (e.g. process capacity, data storage space, memory space, communication bandwidth, etc.) into a resource pool ...”
see e.g. Fig. 2B illustrating a plurality of resource pools amongst Temporal Vehicular Virtual Servers 252 and Local or Centralized Servers 107 and 101 respectively
The Examiner notes the above workflow is for illustrative purposes only and may be modified by one of ordinary skill in the art).
Claims 21 and 22 are rejected under 35 USC 103 as being unpatentable over Altintas in view of Harris and in further view of Chan  and in further view of Harmon and in further view of Burton (US 2008/0172276)  and in further view of Zamsky (US 2020/0034054)
Regarding claim 21, Altintas in view of Harris and in further view of Chan  and in further view of Harmon disclose the apparatus of claim 19, however Altintas does not expressly disclose further comprising a controller configured to selectably determine, responsive to prioritization of requested data, a particular memory device of the first memory resource to 
However in analogous art Burton discloses:
prioritization of requested data (Burton;
see e.g. [0061] “ ... request module 230  ... the request dataset may prioritize the requests by a number of request, a type of request ...”)
Therefore it would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Altintas with Burton’s prioritization request scheme. The motivation being that the combined solution provides for increased efficiencies of transferring data between various devices via the prioritization of particular datasets.
Altintas in view of Harris and in further view of Chan  and in further view of Harmon in view of Burton disclose:
further comprising a controller configured to selectably determine, responsive to prioritization of requested data (The combined solution per Burton provides for the prioritization of requested data),
However Altintas in view of Harris and in further view of Harmon in view of Burton does not teach the conventional utilization of memory banks and therefore does not expressly disclose:
a particular memory device of the first memory resource to which data is to be shared by being received, via the transceiver, from the second memory resource.
(Zamsky; Zamsky teaches a switching fabric comprising switches which provide access to memory banks (i.e. a particular memory device device of the first memory resource);
see e.g. [0026] “ ... content data banks ...”
see e.g. Claim 7 “The network switch device of claim 1, wherein when the  memory controller determines the configuration of a set of banks as a virtual multi-port configuration, the memory controller designates ... ii] remaining banks of the set of banks as content data bands, the content data banks storing content data)
Therefore it would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Altintas with Zamsky’s network switch comprising memory content backs. The motivation being the combined solution provides for granular control of data within memory structures resulting in increased efficiencies of transmitting content to different entities without unexpected results.
Altintas in view of Harris and in further view of Chan  and in further view of Harmon in view of Burton and in further view of Zamsky disclose:
further comprising a controller configured to selectably determine, responsive to prioritization of requested data, a particular memory device of the first memory resource to which data is to be shared by being received, via the transceiver, from the second memory resource (The combined invention provides for prioritizing requested data (e.g. Burton) and utilizing memory banks (i.e. Zamsky) to facilitate the wireless sharing of data between firstand second memory resources in conjunction with the transceiver)

Regarding claim 22, Altintas in view of Harris and in further view of Chan and in further view of Harmon disclose the apparatus of claim 19,  however Altintas does not expressly disclose further comprising a controller configured to selectably determine, responsive to prioritization of requested data, a particular memory device of the first memory resource from which data is to be shared by being transmitted, via the transceiver, to a second processor coupled to the second memory resource.
However in analogous art Burton discloses:
prioritization of requested data (Burton;
see e.g. [0061] “ ... request module 230  ... the request dataset may prioritize the requests by a number of request, a type of request ...”)
Therefore it would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Altintas with Burton’s prioritization request scheme. The motivation being that the combined solution provides for increased efficiencies of transferring data between various devices via the prioritization of particular datasets.
Altintas in view of Harris and in further view of Chan and in further view of Harmon in view of Burton discloses:
further comprising a controller configured to selectably determine, responsive to prioritization of requested data from which data is to be shared by being transmitted, via the transceiver, to a second processor coupled to the second memory resource.

a particular memory device of the first memory resource
However in analogous art Zamsky discloses a particular memory device of the first memory resource (Zamsky; Zamsky teaches a switching fabric comprising switches which provide access to memory banks (i.e. a particular memory device device of the first memory resource);
see e.g. [0026] “ ... content data banks ...”
see e.g. Claim 7 “The network switch device of claim 1, wherein when the  memory controller determines the configuration of a set of banks as a virtual multi-port configuration, the memory controller designates ... ii] remaining banks of the set of banks as content data bands, the content data banks storing content data)
Therefore it would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Altintas with Zamsky’s network switch comprising memory content backs. The motivation being the combined solution provides for granular control of data within memory structures resulting in increased efficiencies of transmitting content to different entities without unexpected results.
Altintas in view of Harris and in further view of Chan  and in further view of Harmon  and in further view of Burton and in further view of Zamsky discloses:
Further comprising a controller configured to selectably determine, responsive to prioritization of requested data, a particular memory device of the first memory resource from which data is to be shared by being transmitted, via the transceiver, to a second processor (The combined invention provides for prioritizing requested data in conjunction with selecting a particular memory bank of a memory resource for the activities of sharing data between two memory resources).
Claim 30 is rejected under 35 USC 103 as being  unpatentable over Altintas in view of Harris and in further view of Chan  and in further view of Harmon and in further view of Burton
Regarding claim 30,   Altintas in view of Harris and in further view of Chan  and in further view of Harmon disclose the apparatus of claim 19, wherein:
a request from the first processor, positioned on the first autonomous vehicle, for the access to the second memory resource (Altintas teaches a request mechanism to access memory from a resource pool where the request is readily able to be facilitated by a robot (i.e. autonomous vehicle);
see e.g. [0048] “ ... transmitting the task  output data of the computational task to one or more requesting entities ...”
see e.g. [0029] “ ... Non-limiting examples of the vehicle platform(s) 103 include a vehicle, an automobile, a bus, a boat, a plan, a bionic implant, a robot, or any other platform with non-transitory computer electronics ... The vehicle platform(s0 103 may be referred to herein as vehicle(s)”
see e.g. Fig. 1A, 1B, 2B illustrating memory resources (i.e. parcel of a resource pool)  associated with transportation systems); 
the first processor processes the data received from the second memory resource to enable direction of transit of the autonomous vehicle (Altintas; Altintas teaches a distributed computation task consisting of one  entity which is traveling taking pictures and another entity receiving the data to generate a map (i.e. enable direction of transit);
see e.g. [0081] “ ... a first computational task that includes receiving road scene images captured by the first vehicle platforms 103 located on  a road segment, processing the road scene images to generate a dynamic map of the road segment, and transmitting the dynamic map of the road segment to second vehicle platforms ...”
see e.g. [0093]
see e.g. [0041]  “ ... The vehicle platforms 103 included in the vehicle cluster may contribute their available processing resources (e.g. process capacity, data storage space, memory space, communication bandwidth, etc.) into a resource pool ...”
see e.g. Fig. 2B illustrating a plurality of resource pools amongst Temporal Vehicular Virtual Servers 252 and Local or Centralized Servers 107 and 101 respectively
The Examiner notes the above workflow is for illustrative purposes only and may be modified by one of ordinary skill in the art)
However in analogous art Burton discloses:
prioritization of requested data (Burton;
see e.g. [0061] “ ... request module 230  ... the request dataset may prioritize the requests by a number of request, a type of request ...”)
Therefore it would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Altintas with Burton’s prioritization request scheme. The motivation being that the combined solution provides for 
a request from the first processor, positioned on an autonomous vehicle, for the access to the second memory resource is prioritized such that (The combined invention via Burton provides for prioritizing the request of data); 
the first processor processes the data received from the second memory resource to enable direction of transit of the autonomous vehicle before a response is provided to a request for data received from a second processor coupled to the second memory resource (The combined invention via Burton provides for prioritizing the request of data).
Claims 31 - 35 are rejected under 35 USC103 as being  unpatentable over Altintas in view of Chan and  in further view of Harmon
Regarding claim 31,   A method, comprising:
transmitting, via a first transceiver at a first autonomous vehicle, a request for data stored by a second memory resource at a second autonomous vehicle to contribute to processing of a mission profile stored by a first memory resource at the first autonomous vehicle, (Altintas; Altintas teaches temporal vehicular virtual servers (TVVS) located at transportation vehicles and where the TVVS comprise form resource pools between each other and where a TVVS may request data via a transceiver to request data to contribute to a computation profile (i.e. mission profile associated with data storing operations between the vehicles);
see e.g. Fig. 1B illustrating TVVS located at each vehicle;
see e.g. Fig.2B illustrating TVVS comprising a memory resource in the Resource Pool 252;
see e.g. [0041]  “ ... The vehicle platforms 103 included in the vehicle cluster may contribute their available processing resources (e.g. process capacity, data storage space, memory space, communication bandwidth, etc.) into a resource pool ...”
see e.g. [0052] “ ... the processing resource requirement may include a computation profile, the computation profile of the computation task may specify ... the amount of memory resource ... required to perform the execution of the computational task”
see e.g. [0048] “ ...processing operation include ... data storing operations ... each processing operation may itself be considered a computation task and may be performed by different computing entities ...” see e.g. [0049] “ ... a computational task performed by the TVVS 109 may include receiving road scene images captured by first vehicle platforms 103 ... processing the road scene images  ... storing the dynamic map of the road segment in the virtual data store 128 for alter retrieval upon request of other entities ... data storing operations ...”
see e.g. Fig. 1A illustrating Vehicle Platform 103a comprising Communication Unit 119 to exchange data with Vehicle Platform 103b; 
see e.g. [0036] “ ... communication unit 119 ... wireless transceivers ...”
see e.g. [0028] “The network 105 ... 802.11 ... 5G + network, WiFi .. the network 105 the TVVS(s) 109, it ahold be understood that the network 105 may in practice comprise any number of combination networks ...”
Altintas; Altintas teaches vehicle platforms comprising  a first robot (i.e. first autonomous vehicle) and a second robot (i.e. second autonomous vehicle) see e.g. [0029] “ ... Non-limiting examples of the vehicle platforms(s) 103 include ... a robot, or any other platforms with non-transitory computer electronics (e.g. a processor, a memory or any combination of non-transitory computer electronics ...”), 
wherein an automated functionality is performed respectively by the first memory resource at the first autonomous vehicle and the second memory resource (Altintas; Altintas teaches the first and second memory resources associated with the first and second autonomous vehicles respectively perform automated tasks (i.e. functionalities) comprising data storage operations (e.g. receiving data and/or transmitting data between the autonomous vehicles) to support collaborative tasks associated with image processing and dynamic map generation;
see e.g. [0048] “ ... processing operations include, but are not limited to, data sensing operations, data processing operations, data storing operations, data communicating operations ... each processing operation may itself be considered a computation task and may be performed by different computing entities. Other types of processing operation are also possible and contemplated”
The Examiner notes Altintas defines and/or equates a memory resource as a processing resource;
See e.g. [0041] “ ... processing resources (e.g., processing capacity, data storage space, memory space, communication bandwidth, etc. ( into a resource pool ...”
The Examiner notes the Applicant’s specification defines autonomous functionalities as perceiving an environment (e.g. mapping and image processing activities) see [0014], [00119]); and
receiving, via the first transceiver at the first  autonomous vehicle in response to the request, the stored data from the second memory resource at the second automous vehicle to contribute to the processing of the mission profile (Altintas; Per the teaching detailed above the request results in a transfer of data between the two memory resources located at each TVVS to contribute to the processing of the mission profile;
see e.g. Fig. 1B illustrating TVVS located at each vehicle;
see e.g. Fig.2B illustrating TVVS comprising a memory resource in the Resource Pool 252;
see e.g. [0041]  “ ... The vehicle platforms 103 included in the vehicle cluster may contribute their available processing resources (e.g. process capacity, data storage space, memory space, communication bandwidth, etc.) into a resource pool ...”
see e.g. [0052] “ ... the processing resource requirement may include a computation profile, the computation profile of the computation task may specify ... the amount of memory resource ... required to perform the execution of the computational task”
see e.g. [0048] “ ...processing operation include ... data storing operations ... each processing operation may itself be considered a computation task and may be performed by different computing entities ...” see e.g. [0049] “ ... a computational task performed by the TVVS 109 may include receiving road scene images captured by first vehicle platforms 103 ... processing the road scene images  ... storing the dynamic map of the road segment in the virtual data store 128 for alter retrieval upon request of other entities ... data storing operations ...”
see e.g. Fig. 1A illustrating Vehicle Platform 103a comprising Communication Unit 119 to exchange data with Vehicle Platform 103b; 
see e.g. [0036] “ ... communication unit 119 ... wireless transceivers ...”
see e.g. [0028] “The network 105 ... 802.11 ... 5G + network, WiFi .. the network 105 the TVVS(s) 109, it ahold be understood that the network 105 may in practice comprise any number of combination networks ...”); and 
forming a memory pool that includes the first memory resource at the first autonomous vehicle, the second memory resource at the second autonomous vehicle, and one or more additional memory resources at one or more additional autonomous vehicles (Altintas; Altintas teaches the formation of memory pools between first, second, and nth vehicles where the vehicles comprise a TVVS to realize the one or more additional vehicles;
see e.g. [0046] “ ... the quantities of available processing resources contributed by participating  vehicle of the temporal vehicle of the temporal vehicular virtual server (TVVS), and the total quantities of available processing resources in the resource pool of the TVVS 109 at the particular timestamp ...”
see e.g. [0041]  “ ... The vehicle platforms 103 included in the vehicle cluster may contribute their available processing resources (e.g. process capacity, data storage space, memory space, communication bandwidth, etc.) into a resource pool ...”
see e.g. Fig. 1B illustrating the formation of memory pools between a plurality of configuration of transportation vehicles (e.g. one or more vehicles)
see e.g. Fig. 2B illustrating Resource Pool 252 at a TVVS comprising multiple memories to facilitate the formation of a memory pool;
, wherein data received from each of the additional memory resources contribute to the processing of the mission profile (Altintas; The additional memory resources are readily available to contribute to the processing of the mission profile;
see e.g. [0052] “ ... the processing resource requirement may include a computation profile, the computation profile of the computation task may specify ... the amount of memory resource ... required to perform the execution of the computational task”
see e.g. [0048] “ ...processing operation include ... data storing operations ... each processing operation may itself be considered a computation task and may be performed by different computing entities ...” see e.g. [0049] “ ... a computational task performed by the TVVS 109 may include receiving road scene images captured by first vehicle platforms 103 ... processing the road scene images  ... storing the dynamic map of the road segment in the virtual data store 128 for alter retrieval upon request of other entities ... data storing operations ...”)
Altintas does not expressly disclose:
wherein the first autonomous vehicle is configured to only send a request for the formation of the memory pool and the second autonomous vehicle is configured to only respond to the request for formation of the memory pool

wherein the first autonomous vehicle is configured to only send a request for the formation of the memory pool and the second autonomous vehicle is configured to only respond to the request for formation of the memory pool (Chan;
see e.g. Column 15, 42 – 54 “ ... a request to perform access control barring for a congested network slice maybe received ... subsequent to the transmission of the request, the network device may receive the request ...”
see e.g. Column 2, Lines 51 – 66 “ ... improve resource utilization at the end device ... the use of various resources (e.g. memory, processor, communication interface, radio resources, etc.) in relation to the end device ...”
see e.g. Column 4, Line 52 – Column 5, Line 3 “ ...higher user mobility (e.g. high speed train ...moving hot spots ... robots ....”
see e.g. Column 7, Lines 32-36, Column 8, Lines 15 -20, Column 9, Lines 8- 16, Column 11, Lines 47- 51)
Therefore it would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Altintas with Chan’s request/response scheme for pooled resources. The motivation being the combined invention provides for increased efficiencies with respect to autonomous vehicles performing tasks with pooled resources.
As further evidence of a robot being an autonomous vehicle Harmon discloses:
(Harmon; Harmon teaches a robot classified as a autonomous vehicle which performs a plurality of automated tasks and functionality to transit unknown terrain;
see e.g. Page 266, Column 2, Section II : Problem “The design of any autonomous system must begin by defining its taks very specifically, A robot’s task can be described in terms of its environment and its goals (i.e., those conditions which represent the success, failure, and termination of the task ... autonomous vehicle test bed ..”
see e.g. Page 267, Column 1, Section B. Vehicle “The task of autonomous transit ...”
see e.g. Page 270, Column 1, Section B. Mobility and Vehicle Control: “ ... mobile robot ...” see e.g. Fig. 6
see e.g. Page 272, Column 1, Section D: Obstacle Avoidance “ ... obstacle mapping ...”)
Therefore it would have been prima facie to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Altintas with Harmon’s characteristics of a robot serving as an autonomous vehicle. The motivation being the combined solution provides one of ordinary skill in the art to fulfill tasks to support environmental tasks (e.g. terrain mapping))
Regarding claim 33, Altintas in view of Chan and in further view of Harmon disclose the method of claim 32, further comprising forming the memory pool responsive to determination that the data stored by the second memory resource is capable of enabling improved elapsed (Altintas; 
see Fig. 2B comprising distributed resource pools 252 amongst vehicles illustrated in Fig. 1B
see e.g. [0139] “ ... the quality of service can be improved, especially for time-sensitive and safety –critical computational tasks such as traffic situation detection, lane departure warning, emergency braking, etc.”
see e.g. [0046] “ ... the quantities of available processing resources contributed by participating  vehicle of the temporal vehicle of the temporal vehicular virtual server (TVVS), and the total quantities of available processing resources in the resource pool of the TVVS 109 at the particular timestamp ...”).
Regarding claim 34, Altintas in view of  Chan and in further view of Harmon disclose  the method of claim 31, further comprising performing the mission profile based at least in part on processing of instructions stored by the first memory resource and the stored data received from the second memory resource (Altintas; The mission profile is associated with tasks performed between the  plurality of TVVS and inherently involves processing of instructions to facilitate and/or execute the data storing operations and/or computational tasks between the TVVS as each vehicle per independent claim 31; see e.g. [0071]
see e.g. [0048] “ ...processing operation include ... data storing operations ... each processing operation may itself be considered a computation task and may be performed by different computing entities ...” see e.g. [0049] “ ... a computational task performed by the TVVS 109 may include receiving road scene images captured by first vehicle platforms 103 ... processing the road scene images  ... storing the dynamic map of the road segment in the virtual data store 128 for alter retrieval upon request of other entities ... data storing operations ...”
see e.g. [0052] “ ... the processing resource requirement may include a computation profile, the computation profile of the computation task may specify ... the amount of memory resource ... required to perform the execution of the computational task”) .
Regarding claim 35, Altintas in view of  Chan and in further view of Harmon disclose the method of claim 31, further comprising:
determining that the second memory resource stores data representing at least one of mapping, imaging, or classifying, or any combination thereof, of objects associated with an intended transit route of the mission profile (Altintas; Altintas teaches a workflow comprising imaging and mapping associated with a transit route accomplished under the guise of the mission profile;
see e.g. [0048] “ ...processing operation include ... data storing operations ... each processing operation may itself be considered a computation task and may be performed by different computing entities ...” see e.g. [0049] “ ... a computational task performed by the TVVS 109 may include receiving road scene images captured by first vehicle platforms 103 ... processing the road scene images  ... storing the dynamic map of the road segment in the virtual data store 128 for alter retrieval upon request of other entities ... data storing operations ...”
see e.g. [0052] “ ... the processing resource requirement may include a computation profile, the computation profile of the computation task may specify ... the amount of memory resource ... required to perform the execution of the computational task”); and
transmitting the request for the stored data based at least in part on the determination (Altintas; Altintas teaches a request is made for the stored data;
see e.g. [0048] “ ...processing operation include ... data storing operations ... each processing operation may itself be considered a computation task and may be performed by different computing entities ...” see e.g. [0049] “ ... a computational task performed by the TVVS 109 may include receiving road scene images captured by first vehicle platforms 103 ... processing the road scene images  ... storing the dynamic map of the road segment in the virtual data store 128 for alter retrieval upon request of other entities ... data storing operations ...”).



Any inquiry concerning this communication or earlier communications from the Examiner should be directed to TODD L. BARKER whose telephone number is (571) 270 0257. The Examiner can normally be reached on Monday through Friday, 7:30am to 5:00pm.

If attempts to reach the Examiner by telephone are unsuccessful, the Examiner's supervisor Vivek Srivastava can be reached on (571) 272 7304.



/TODD L BARKER/            Primary  Examiner, Art Unit 2449